Bv the Court.
The plaintiffs had full authority to sell the bank shares which were pledged to them, and their sale to a third person would have passed the property. But they could not be the purchasers. Nothing, therefore, passed by the form of a sale at auction, in which they purchased in the shares ; and they still hold the same under their original title, as collateral se curity for their debt. The shares must either be actually sold, and the proceeds be deducted, or their value, ascertained by a jury or otherwise, must "first be deducted from the plaintiffs’ claim, as stated, and they will then be entitled to the balance only of that claim.
[After this opinion was given, the parties agreed upon the value of the shares, and that the plaintiffs should have judgment Against the defendant for $ 5664-24, without costs.]